Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 1 of 27 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

KONINKLIJKE PHILIPS N.V. and             )
IP2IPO INNOVATIONS, LTD.,                )
                                         )
             Plaintiffs,                 )
                                         )
 v.                                      ) C.A. No. ___________
                                         )
BOSTON SCIENTIFIC                        ) JURY TRIAL DEMANDED
CORPORATION,                             )
                                         )
             Defendant.                  )


                COMPLAINT FOR PATENT INFRINGEMENT
                    AND DEMAND FOR JURY TRIAL

      Koninklijke Philips N.V. (“Philips”) and IP2IPO Innovations, Ltd.
(“IP2IPO”) (collectively, “Plaintiffs”), by way of this Complaint for Patent
Infringement under 35 U.S.C. § 271 against Defendant Boston Scientific
Corporation (“BSC” or “Defendant”), state on information and belief as follows:


                                  THE PARTIES
      1.     Plaintiff Philips is a corporation duly organized and existing under the
laws of the Netherlands. Its principal place of business is High Tech Campus 52,
5656 AG Eindhoven, the Netherlands.
      2.     Plaintiff IP2IPO has a place of business at the Walbrook Building, 25
Walbrook, London, EC4N 8AF.
      3.     Plaintiff IP2IPO is a wholly owned subsidiary of IP Group, PLC,
which is a public limited company duly organized and existing under the laws of
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 2 of 27 PageID #: 2




the United Kingdom, with a place of business at the Walbrook Building, 25
Walbrook, London, EC4N 8AF.
       4.        BSC is a corporation duly organized and existing under the laws of
the State of Delaware with its principal place of business at 300 Boston Scientific
Way, Marlborough, Massachusetts 01752.
       5.        BSC is in the business of, inter alia, making, using, selling, offering
for sale, and/or importing medical devices throughout the United States.


                             JURISDICTION AND VENUE
       6.        Plaintiffs incorporate each of preceding paragraphs 1–5 of this
Complaint as if fully set forth and restated herein.
       7.        This patent infringement action arises under the United States Patent
Laws, Title 35 U.S.C. § 100 et seq., including 35 U.S.C. § 271. This Court has
subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
       8.        This Court has personal jurisdiction over BSC. BSC is incorporated in
Delaware and resides in this District for purposes of 28 U.S.C. §§ 1391 and 1400.
BSC has systematic and continuous contacts in this judicial district, regularly
transacts business within this district, and regularly avails itself of the benefits of
this District.
       9.        Venue is proper against BSC under 28 U.S.C. §§ 1391 and 1400(b)
because BSC is incorporated in and resides in Delaware and in this District.


                                THE PATENTS-IN-SUIT
       10.       Plaintiffs incorporate each of preceding paragraphs 1–9 of this
Complaint as if fully set forth and restated herein.




                                              2
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 3 of 27 PageID #: 3




                               U.S. Patent 7,134,994
      11.    On November 14, 2006, the U.S. Patent and Trademark Office duly
and legally issued U.S. Patent No. 7,134,994 (“the ’994 patent”), titled
“Multipurpose Host System for Invasive Cardiovascular Diagnostic Measurement
Acquisition and Display.” A true and correct copy of the ’994 patent is attached as
Exhibit A.
      12.    Philips is the assignee and owner of the ’994 patent.
                               U.S. Patent 8,636,659
      13.    On January 28, 2014, the U.S. Patent and Trademark Office duly and
legally issued U.S. Patent No. 8,636,659 (“the ’659 patent”), titled “Multipurpose
Host System for Invasive Cardiovascular Diagnostic Measurement Acquisition and
Display.” A true and correct copy of the ’659 patent is attached as Exhibit B.
      14.    Philips is the assignee and owner of the ’659 patent.
                               U.S. Patent 9,392,979
      15.    On July 19, 2016, the U.S. Patent and Trademark Office duly and
legally issued U.S. Patent No. 9,392,979 (“the ’979 patent”), titled “Multipurpose
Host System for Invasive Cardiovascular Diagnostic Measurement Acquisition and
Display.” A true and correct copy of the ’979 patent is attached as Exhibit C.
      16.    Philips is the assignee and owner of the ’979 patent.
                               U.S. Patent 9,364,153
      17.    On June 14, 2016, the U.S. Patent and Trademark Office duly and
legally issued U.S. Patent No. 9,364,153 (“the ’153 patent”), titled “Devices,
Systems, and Methods and Associated Display Screens for Assessment of
Vessels.” A true and correct copy of the ’153 patent is attached as Exhibit D.
      18.    Philips is the assignee and owner of the ’153 patent.




                                         3
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 4 of 27 PageID #: 4




                               U.S. Patent 9,974,443
      19.    On May 22, 2018, the U.S. Patent and Trademark Office duly and
legally issued U.S. Patent No. 9,974,443 (“the ’443 patent”), titled “Devices,
Systems, and Methods and Associated Display Screens for Assessment of
Vessels.” A true and correct copy of the ’443 patent is attached as Exhibit E.
      20.    Philips is the assignee and owner of the ’443 patent.
                               U.S. Patent 9,775,524
      21.    On October 3, 2017, the U.S. Patent and Trademark Office duly and
legally issued U.S. Patent No. 9,775,524 (“the ’524 patent”), titled “Apparatus and
Method of Assessing a Narrowing in a Fluid Filled Tube.” A true and correct copy
of the ’524 patent is attached as Exhibit F.
      22.    IP2IPO is the assignee and owner of the ’524 patent.
      23.    Philips is an exclusive licensee of the ‘524 patent in the field of
coronary pulse pressure waveform analysis.

                                  BACKGROUND
      24.    Plaintiffs incorporate each of preceding paragraphs 1–23 of this
Complaint as if fully set forth and restated herein.
      25.    Philips is a leading designer and supplier of medical devices for use in
percutaneous coronary intervention (“PCI”) procedures. Philips’ integrated
cardiology ecosystem of data and devices work together to help doctors and
medical professionals to provide efficient and effective cardiac care in the most
appropriate setting. Working in partnership with health systems and healthcare
professionals in their financial and operational goals, Philips drives innovation and
enables tailored care transformations in a value-driven era.
      26.    IP2IPO is a subsidiary of IP Group, which focuses on evolving great
ideas, mainly from its partner universities, into world-changing businesses. IP


                                          4
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 5 of 27 PageID #: 5




Group has long-term partnerships with many leading universities that develop
ideas and inventions that fuel innovation.

                          THE ACCUSED PRODUCTS
      27.    Plaintiffs incorporate each of preceding paragraphs 1–26 of this
Complaint as if fully set forth and restated herein.
      28.    The Accused Products include Defendant’s interventional cardiology
or PCI host systems (e.g., Defendant’s POLARIS Multi-Modality Guidance
System, including the POLARIS Cart System, and the POLARIS Integrated
System); intravascular measurement devices (e.g., Defendant’s COMET Pressure
Guidewire or OPTICROSS catheter); catheters (e.g., Defendant’s CONVEY,
MACH and RUNWAY Guide Catheters and Defendant’s EXPO and IMPULSE
Diagnostic Catheters); and Diastolic Hyperemia-Free Ratio (“DFR”) hardware
and/or software.
      29.    Defendant’s website describes its POLARIS Multi-Modality
Guidance System as offering a “portfolio for coronary physiology and IVUS
(intravascular ultrasound).” https://www.bostonscientific.com/en-
IN/products/imaging-systems/polaris.html (last accessed Oct. 30, 2020). The image
below shows Defendant’s POLARIS Multi-Modality Guidance System in the cart
configuration:




                                          5
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 6 of 27 PageID #: 6




                   Figure 1: POLARIS Cart Configuration
      30.   Defendant provides this sample image of the POLARIS interface on a
YouTube video
https://www.youtube.com/watch?v=H_CxGAnaWi0&feature=emb_title (last
accessed Oct. 30, 2020):




                     Figure 2: POLARIS Sample Interface
      31.   Defendant’s website describes its COMET pressure guidewire as a
“workhorse pressure guidewire – now with FFR and DFR.”

                                      6
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 7 of 27 PageID #: 7




https://www.bostonscientific.com/en-US/products/ffr-ivus-systems/polaris.html
(last accessed Oct. 30, 2020).
      32.    Defendant’s website describes its OPTICROSS catheter as a
“Coronary Imaging Catheter” in its “FFR & IVUS Systems” product tab.
https://www.bostonscientific.com/en-US/products/ffr-ivus-systems/complex-pci-
ivus-catheter.html (last accessed Oct. 30, 2020).
                           NATURE OF THE ACTION
      33.    Plaintiffs incorporate each of preceding paragraphs 1–32 of this
Complaint as if fully set forth and restated herein.
      34.    This is an action for patent infringement arising under the patent laws
of the United States, Title 35, United States Code, against Defendant for
infringement of the ’994, ’659, ’979, ’153, ’443, and ’524 patents (collectively,
“patents-in-suit”). The patents-in-suit relate to interventional cardiology or PCI.
      35.    As discussed in greater detail below, Defendant has infringed and
continues to infringe one or more claims of each of the patents-in-suit literally
and/or under the doctrine of equivalents by making, using, selling, offering for
sale, and/or importing the Accused Products, and all reasonably similar products.
      36.    As discussed in greater detail below, Defendant indirectly infringes
the patents-in-suit by inducing its customers to directly infringe one or more claims
of the patents-in-suit. With knowledge that its customers directly infringe the
patents-in-suit when at least using and/or making one or more of the Accused
Products as intended, and by intentionally encouraging such acts, Defendant is
liable for induced infringement under 35 U.S.C. § 271(b).
      37.     As discussed in greater detail below, Defendant indirectly infringes
the patents-in-suit by contributing to the direct infringement of one or more claims
of the patents-in-suit by its customers. Defendant knows the Accused Products are
especially made or adapted for use by its customers in a manner that directly

                                          7
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 8 of 27 PageID #: 8




infringe the patents-in-suit under 35 U.S.C. § 271(a). Because the Accused
Products also are not staple articles of commerce and are not suitable for
substantial noninfringing uses, Defendant is liable for contributory infringement
under 35 U.S.C. § 271(c).

                  COUNT I FOR PATENT INFRINGEMENT
                          Infringement of the ’994 Patent

      38.    Plaintiffs incorporate each of preceding paragraphs 1–37 of this
Complaint as if fully set forth and restated herein.
      39.    In violation of 35 U.S.C. § 271(a), Defendant has infringed, and will
continue to infringe literally and/or under the doctrine of equivalents, one or more
claims of the ’994 patent, including at least claim 1, by making, using, selling,
offering for sale, and/or importing into the United States one or more of the
Accused Products.
      40.    The Polaris Multi-Modality Guidance System is a multipurpose host
system for invasive cardiovascular diagnostic measurement acquisition and display
incorporating a component based arrangement, the system comprising: an external
input signal bus interface for receiving data arising from cardiovascular diagnostic
measurement sensors (e.g., interface for an OPTICROSS catheter); a plurality of
measurement processing components, that operate at a user mode level in the
multipurpose host system, for facilitating data of particular sensor types and
rendering diagnostic measurement parameter values according to the received data
(e.g., processors and software in the Polaris Cart System or Polaris Integrated
System); a multi-mode graphical user interface host comprising diagnostic
measurement user interfaces including display components corresponding to data
output rendered by specific ones of the plurality of measurement processing
components (e.g, the screen on the Polaris Cart System or Polaris Intergrated

                                          8
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 9 of 27 PageID #: 9




System); and one or more kernel mode drivers that extract processed sensor data
from a peripheral interface card providing a hardware interface for one or more
invasive diagnostic measurement devices (e.g., Polaris drivers extracting data
related to a COMET pressure guidewire or OPTICROSS catheter).
      41.    Defendant has been on notice of the ’994 patent since at least as early
as the service of this Complaint. Defendant’s continued actions of making, using,
selling, offering for sale, and/or importing into the United States any of the
Accused Products after service of the Complaint, would be with Defendant’s
knowledge of the ’994 patent, knowledge of infringement of the ’994 patent, intent
to encourage others (e.g., its customers) to infringe the ’994 patent through the
Accused Products, and knowledge that Defendant’s encouraging acts actually
result in direct infringement of the ’994 patent by Defendant’s customers.
      42.    Defendant had knowledge of the ’994 patent or was willfully blind to
the patented features of the ’994 patent before the filing and service date of this
Complaint. Defendant at least had constructive notice of the ’994 patent under 35
U.S.C. § 287.
      43.    Defendant, in violation of 35 U.S.C. § 271(b), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents at least claim 1 of the ’994 patent by actively inducing others to use,
make, sell, offer for sale and/or import one or more of the Accused Products in an
infringing manner, knowing such acts would constitute infringement of the ’994
patent. Defendant’s customers who use, make, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 1 of the ’994 patent, in violation of 35 U.S.C. § 271(a).
      44.    Defendant actively instructs, encourages, and/or aids such
infringement through various activities, including by instructing and training
medical professionals to use one or more of the Accused Products in a manner

                                           9
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 10 of 27 PageID #: 10




consistent with one or more claims of the ’994 patent, through descriptions on
Defendant’s website and through product documentation.
        45.   Defendant, in violation of 35 U.S.C. § 271(c), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 1 of the ’994 patent by contributing to their customers’
use, making, selling, offer for sale and/or importing of one or more of the Accused
Products in an infringing manner, knowing that those products are especially made
or especially adapted to practice one or more of the claims of the ’994 patent.
Defendant’s customers who make, use, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 1 of the ’994 patent, in violation of 35 U.S.C. § 271(a).
        46.   Defendant contributes to infringement by providing to its customers
the Accused Products or components thereof and instructing them how to
assemble, install, make, and/or use the Accused Products, knowing that those
products are especially made or adapted for use in infringement of the ’994 patent.
        47.   The Accused Products are not staple articles of commerce.
        48.   The Accused Products are not suitable for substantial noninfringing
uses.
        49.   Philips has complied with 35 U.S.C. § 287 for the ’994 patent.
        50.   Philips has been injured by Defendant’s infringement of the ’994
patent and will suffer irreparable harm unless Defendant is enjoined from
infringing the ’994 patent.

                  COUNT II FOR PATENT INFRINGEMENT
                          Infringement of the ’659 Patent

        51.   Plaintiffs incorporate each of preceding paragraphs 1–50 of this
Complaint as if fully set forth and restated herein.

                                          10
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 11 of 27 PageID #: 11




      52.    In violation of 35 U.S.C. § 271(a), Defendant has infringed, and will
continue to infringe literally and/or under the doctrine of equivalents, one or more
claims of the ’659 patent, including at least claim 13, by making, using, selling,
offering for sale, and/or importing into the United States one or more of the
Accused Products.
      53.    The Polaris Multi-Modality Guidance System is a multi-purpose host
system for use in intravascular procedures, comprising: a user interface having at
least one user input device and a display (e.g., a touch screen or handheld control
device and a monitor screen in the Polaris Cart System or Polaris Integrated
System); a processing system having a plurality of separate processing
components, wherein each of the plurality of processing components are
configured to process data related to an intravascular parameter that is different
than intravascular parameters of the other of the plurality of processing
components such that the plurality of processing components are configured to
process a plurality of intravascular parameters independently of one another (e.g.,
processors and software in the Polaris Cart System or Polaris Integrated System);
and an interface in communication with the processing system, the interface
configured to receive data from a plurality of intravascular sensing components,
wherein the data received from each of the plurality of intravascular sensing
components includes data related to one of the plurality of intravascular parameters
and wherein the interface is configured to communicate the data related to one of
the plurality of intravascular parameters to the processing system (e.g., a computer
port in communication with a COMET pressure guidewire or OPTICROSS
catheter); wherein the multi-purpose host system is configured to control operation
of at least one of the plurality of intravascular sensing components in response to
input received from the at least one user input device of the user interface of the
multi-purpose host system and configured to display at least a portion of the data

                                          11
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 12 of 27 PageID #: 12




received from the plurality of intravascular sensing components on the user
interface of the multi-purpose host system (e.g., the Polaris controls a COMET
pressure guidewire or OPTICROSS catheter in response to input received from a
touchscreen or handheld control device and displaying a portion of the data
received on a monitor screen of the Polaris Cart System or Polaris Integrated
System).
      54.    Defendant has been on notice of the ’659 patent since at least as early
as the service of this Complaint. Defendant’s continued actions of making, using,
selling, offering for sale, and/or importing into the United States any of the
Accused Products after service of the Complaint, would be with Defendant’s
knowledge of the ’659 patent, knowledge of infringement of the ’659 patent, intent
to encourage others (e.g., its customers) to infringe the ’659 patent through the
Accused Products, and knowledge that Defendant’s encouraging acts actually
result in direct infringement of the ’659 patent by Defendant’s customers.
      55.    Defendant had knowledge of the ’659 patent or was willfully blind to
the patented features of the ’659 patent before the filing and service date of this
Complaint. Defendant at least had constructive notice of the ’659 patent under 35
U.S.C. § 287.
      56.    Defendant, in violation of 35 U.S.C. § 271(b), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents at least claim 13 of the ’659 patent by actively inducing others to use,
make, sell, offer for sale and/or import one or more of the Accused Products in an
infringing manner, knowing such acts would constitute infringement of the ’659
patent. Defendant’s customers who use, make, sell, offer for sale and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 13 of the ’659 patent, in violation of 35 U.S.C. § 271(a).



                                          12
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 13 of 27 PageID #: 13




        57.   Defendant actively instructs, encourages, and/or aids such
infringement through various activities, including by training medical professionals
to use one or more of the Accused Products in a manner consistent with one or
more claims of the ’659 patent, through descriptions on its website and through
product documentation.
        58.   Defendant, in violation of 35 U.S.C. § 271(c), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 13 of the ’659 patent by contributing to their customers’
use, making, selling, offer for sale and/or importing of one or more of the Accused
Products in an infringing manner, knowing that those products are especially made
or especially adapted to practice one or more of the claims of the ’659 patent.
Defendant’s customers who make, use, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 13 of the ’659 patent, in violation of 35 U.S.C. § 271(a).
        59.   Defendant contributes to infringement by providing to its customers
the Accused Products or components thereof and instructing them how to
assemble, install, make, and/or use the Accused Products, knowing that those
products are especially made or adapted for use in infringement of the ’659 patent.
        60.   The Accused Products are not staple articles of commerce.
        61.   The Accused Products are not suitable for substantial noninfringing
uses.
        62.   Philips has complied with 35 U.S.C. § 287 for the ’659 patent.
        63.   Philips has been injured by Defendant’s infringement of the ’659
patent and will suffer irreparable harm unless Defendant is enjoined from
infringing the ’659 patent.




                                          13
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 14 of 27 PageID #: 14




                  COUNT III FOR PATENT INFRINGEMENT
                          Infringement of the ’979 Patent

      64.    Plaintiffs incorporate each of preceding paragraphs 1–63 of this
Complaint as if fully set forth and restated herein.
      65.    In violation of 35 U.S.C. § 271(a), Defendant has infringed, and will
continue to infringe literally and/or under the doctrine of equivalents, one or more
claims of the ’979 patent, including at least claim 12, by making, using, selling,
offering for sale, and/or importing into the United States one or more of the
Accused Products.
      66.    The Polaris Multi-Modality Guidance System is a multi-purpose host
system for use in intravascular procedures, comprising: a user interface having at
least one user input device (e.g., a touch screen or handheld control device) and a
display (e.g, the screen on the Polaris Cart or Polaris Intergrated system); at least
one intravascular device including a plurality of intravascular sensing components
(e.g., a COMET pressure guidewire or OPTICROSS catheter); and a processing
system in communication with the user interface and the at least one intravascular
device (e.g., processors or software in communication with a touch screen or a
handheld control device and a COMET pressure guidewire or OPTICROSS
catheter), the processing system configured to: control, in response to an input to
the at least one user input device of the user interface, operation of the plurality of
intravascular sensing components via a component in communication with the
processing system and the plurality of intravascular sensing components (e.g.,
controlling the operation of a COMET pressure guidewire or OPTICROSS catheter
with a touchscreen or handheld control device); receive data related to a plurality
of intravascular parameters from the plurality of intravascular sensing components
(e.g., via a port); process the data related to the plurality of intravascular
parameters to produce visual representations of each of the plurality of

                                           14
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 15 of 27 PageID #: 15




intravascular parameters for display on the display of the user interface (e.g., with
Polaris processors or software); and output at least one of the visual representations
of the plurality of intravascular parameters to the display of the user interface
based on a selected display mode (e.g., on the monitor display of the Polaris Cart
System or Polaris Integrated System); wherein the processing system is configured
to switch the selected display mode in response to an input to the at least one user
input device of the user interface (e.g., via a touch screen or handheld control
device).
      67.    Defendant has been on notice of the ’979 patent since at least as early
as the service of this Complaint. Defendant’s continued actions of making, using,
selling, offering for sale, and/or importing into the United States any of the
Accused Products after service of the Complaint, would be with Defendant’s
knowledge of the ’979 patent, knowledge of infringement of the ’979 patent, intent
to encourage others (e.g., its customers) to infringe the ’979 patent through the
Accused Products, and knowledge that Defendant’s encouraging acts actually
result in direct infringement of the ’979 patent by Defendant’s customers.
      68.    Defendant had knowledge of the ’979 patent or was willfully blind to
the patented features of the ’979 patent before the filing and service date of this
Complaint. Defendant at least had constructive notice of the ’979 patent under 35
U.S.C. § 287.
      69.    Defendant, in violation of 35 U.S.C. § 271(b), has indirectly infringed
and continue to literally and/or under the doctrine of equivalents indirectly infringe
at least claim 12 of the ’979 patent by actively inducing others to use, make, sell,
offer for sale and/or import one or more of the Accused Products in an infringing
manner, knowing such acts would constitute infringement of the ’979 patent.
Defendant’s customers who use, make, sell, offer for sale and/or import the



                                          15
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 16 of 27 PageID #: 16




Accused Products in accordance with Defendant’s instructions infringe at least
claim 12 of the ’979 patent, in violation of 35 U.S.C. § 271(a).
        70.   Defendant actively instructs, encourages, and/or aids such
infringement through various activities, including by training medical professionals
to use one or more of the Accused Products in a manner consistent with one or
more claims of the ’979 patent, through descriptions on its website and through
product documentation.
        71.   Defendant, in violation of 35 U.S.C. § 271(c), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 12 of the ’979 patent by contributing to their customers’
use, making, selling, offer for sale and/or importing of one or more of the Accused
Products in an infringing manner, knowing that those products are especially made
or especially adapted to practice one or more of the claims of the ’979 patent.
Defendant’s customers who make, use, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 12 of the ’979 patent, in violation of 35 U.S.C. § 271(a).
        72.   Defendant contributes to infringement by providing to its customers
the Accused Products or components thereof and instructing them how to
assemble, install, make, and/or use the Accused Products, knowing that those
products are especially made or adapted for use in infringement of the ’979 patent.
        73.   The Accused Products are not staple articles of commerce.
        74.   The Accused Products are not suitable for substantial noninfringing
uses.
        75.   Philips has complied with 35 U.S.C. § 287 for the ’979 patent.
        76.   Philips has been injured by Defendant’s infringement of the ’979
patent and will suffer irreparable harm unless Defendant is enjoined from
infringing the ’979 patent.

                                          16
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 17 of 27 PageID #: 17




                 COUNT IV FOR PATENT INFRINGEMENT
                          Infringement of the ’153 Patent

      77.    Plaintiffs incorporate each of preceding paragraphs 1–76 of this
Complaint as if fully set forth and restated herein.
      78.    In violation of 35 U.S.C. § 271(a), Defendant has infringed, and will
continue to infringe literally and/or under the doctrine of equivalents, one or more
claims of the ’153 patent, including at least claim 18, by making, using, selling,
offering for sale, and/or importing into the United States one or more of the
Accused Products.
      79.    The Polaris Multi-Modality Guidance System is a system for
evaluating a vessel of a patient, comprising: a processing system in communication
with first and second instruments sized and shaped for introduction into the vessel
of the patient (e.g., Polaris processors or software in communication with a
COMET pressure guidewire and CONVEY, MACH or RUNWAY Guide
Catheters or EXPO or IMPULSE Diagnostic Catheters), the processing unit
configured to: obtain pressure measurements from the first and second instruments
while the second instrument is moved longitudinally through the vessel of the
patient from a first position to a second position while the first instrument is
maintained in a fixed longitudinal position with respect to the vessel (e.g., while a
COMET pressure guidewire is moved longitudinally through the vessel while a
CONVEY, MACH or RUNWAY Guide Catheter or EXPO or IMPULSE
Diagnostic Catheter remains stationary); and output a screen display having visual
representations of the pressure measurements obtained by the first and second
instruments on a display in communication with the processing system, the screen
display including (e.g., on a monitor display of a Polaris Cart System or Polaris
Integrated System): a graphical display of a pressure ratio of the obtained pressure
measurements (e.g., a graphical display of DFR); and at least a portion of a

                                          17
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 18 of 27 PageID #: 18




pressure waveform of the obtained pressure measurements identifying a diagnostic
period utilized in calculating the pressure ratio (e.g., by implementing the criteria
for DFR).
      80.    Defendant has been on notice of the ’153 patent since at least as early
as the service of this Complaint. Defendant’s continued actions of making, using,
selling, offering for sale, and/or importing into the United States any of the
Accused Products after service of the Complaint, would be with Defendant’s
knowledge of the ’153 patent, knowledge of infringement of the ’153 patent, intent
to encourage others (e.g., its customers) to infringe the ’153 patent through the
Accused Products, and knowledge that Defendant’s encouraging acts actually
result in direct infringement of the ’153 patent by Defendant’s customers.
      81.    Defendant had knowledge of the ’153 patent or was willfully blind to
the patented features of the ’153 patent before the filing and service date of this
Complaint. Defendant at least had constructive notice of the ’153 patent under 35
U.S.C. § 287.
      82.    Defendant, in violation of 35 U.S.C. § 271(b), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 18 of the ’153 patent by actively inducing others to use,
make, sell, offer for sale and/or import one or more of the Accused Products in an
infringing manner, knowing such acts would constitute infringement of the ’153
patent. Defendant’s customers who use, make, sell, offer for sale and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 18 of the ’153 patent, in violation of 35 U.S.C. § 271(a).
      83.    Defendant actively instructs, encourages, and/or aids such
infringement through various activities, including by training medical professionals
to use one or more of the Accused Products in a manner consistent with one or



                                          18
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 19 of 27 PageID #: 19




more claims of the ’153 patent, through descriptions on its website and through
product documentation.
        84.   Defendant, in violation of 35 U.S.C. § 271(c), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 18 of the ’153 patent by contributing to their customers’
use, making, selling, offer for sale and/or importing of one or more of the Accused
Products in an infringing manner, knowing that those products are especially made
or especially adapted to practice one or more of the claims of the ’153 patent.
Defendant’s customers who make, use, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 18 of the ’153 patent, in violation of 35 U.S.C. § 271(a).
        85.   Defendant contributes to infringement by providing to its customers
the Accused Products or components thereof and instructing them how to
assemble, install, make, and/or use the Accused Products, knowing that those
products are especially made or adapted for use in infringement of the ’153 patent.
        86.   The Accused Products are not staple articles of commerce.
        87.   The Accused Products are not suitable for substantial noninfringing
uses.
        88.   Philips has complied with 35 U.S.C. § 287 for the ’153 patent.
        89.   Philips has been injured by Defendant’s infringement of the ’153
patent and will suffer irreparable harm unless Defendant is enjoined from
infringing the ’153 patent.


                  COUNT V FOR PATENT INFRINGEMENT
                          Infringement of the ’443 Patent

        90.   Plaintiffs incorporate each of preceding paragraphs 1–89 of this
Complaint as if fully set forth and restated herein.

                                          19
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 20 of 27 PageID #: 20




      91.    In violation of 35 U.S.C. § 271(a), Defendant has infringed, and will
continue to infringe literally and/or under the doctrine of equivalents, one or more
claims of the ’443 patent, including at least claim 8, by making, using, selling,
offering for sale, and/or importing into the United States one or more of the
Accused Products.
      92.    The Polaris Multi-Modality Guidance System is a system for
evaluating a vessel of a patient, comprising: a processing system in communication
with first and second instruments sized and shaped for introduction into the vessel
of the patient (e.g., Polaris processors or software in communication with a
COMET pressure guidewire and CONVEY, MACH or RUNWAY Guide
Catheters or EXPO or IMPULSE Diagnostic Catheters), the processing unit
configured to: obtain pressure measurements from the first and second instruments
while the second instrument is moved longitudinally through the vessel of the
patient from a first position to a second position while the first instrument is
maintained in a fixed longitudinal position with respect to the vessel (e.g., Polaris
processors or software obtain pressure measurements while a COMET pressure
guidewire is moved longitudinally through the vessel while a CONVEY, MACH
or RUNWAY Guide Catheter or EXPO or IMPULSE Diagnostic Catheter remains
in a fixed longitudinal position with respect to the vessel); and output a screen
display having visual representations of a pressure ratio calculated using the
pressure measurements obtained by the first and second instruments on a display in
communication with the processing system (e.g., on a monitor display of a Polaris
Cart System or Polaris Integrated System), the screen display including: a
numerical value of the pressure ratio (e.g., DFR); and a graph of the pressure ratio
over a time the second instrument is moved longitudinally through the vessel from
the first position to the second position (e.g., a graph related to DFR).



                                          20
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 21 of 27 PageID #: 21




      93.    Defendant has been on notice of the ’443 patent since at least as early
as the service of this Complaint. Defendant’s continued actions of making, using,
selling, offering for sale, and/or importing into the United States any of the
Accused Products after service of the Complaint, would be with Defendant’s
knowledge of the ’443 patent, knowledge of infringement of the ’443 patent, intent
to encourage others (e.g., its customers) to infringe the ’443 patent through the
Accused Products, and knowledge that Defendant’s encouraging acts actually
result in direct infringement of the ’443 patent by Defendant’s customers.
      94.    Defendant had knowledge of the ’443 patent or was willfully blind to
the patented features of the ’443 patent before the filing and service date of this
Complaint. Defendant at least had constructive notice of the ’443 patent under 35
U.S.C. § 287.
      95.    Defendant, in violation of 35 U.S.C. § 271(b), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 8 of the ’443 patent by actively inducing others to use,
make, sell, offer for sale and/or import one or more of the Accused Products in an
infringing manner, knowing such acts would constitute infringement of the ’443
patent. Defendant’s customers who use, make, sell, offer for sale and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 8 of the ’443 patent, in violation of 35 U.S.C. § 271(a).
      96.    Defendant instructs, actively encourages, and/or aids such
infringement through various activities, including by training medical professionals
to use one or more of the Accused Products in a manner consistent with one or
more claims of the ’443 patent, through descriptions on its website and through
product documentation.
      97.    Defendant, in violation of 35 U.S.C. § 271(c), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of

                                          21
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 22 of 27 PageID #: 22




equivalents, at least claim 8 of the ’443 patent by contributing to their customers’
use, making, selling, offer for sale and/or importing of one or more of the Accused
Products in an infringing manner, knowing that those products are especially made
or especially adapted to practice one or more of the claims of the ’994 patent.
Defendant’s customers who make, use, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 8 of the ’443 patent, in violation of 35 U.S.C. § 271(a).
        98.   Defendant contributes to infringement by providing to its customers
the Accused Products or components thereof and instructing them how to
assemble, install, make, and/or use the Accused Products, knowing that those
products are especially made or adapted for use in infringement of the ’443 patent.
        99.   The Accused Products are not staple articles of commerce.
        100. The Accused Products are not suitable for substantial noninfringing
uses.
        101. Philips has complied with 35 U.S.C. § 287 for the ’443 patent.
        102. Philips has been injured by Defendant’s infringement of the ’443
patent and will suffer irreparable harm unless Defendant is enjoined from
infringing the ’443 patent.


                  COUNT VI FOR PATENT INFRINGEMENT
                          Infringement of the ’524 Patent

        103. Plaintiffs incorporate each of preceding paragraphs 1–102 of this
Complaint as if fully set forth and restated herein.
        104. In violation of 35 U.S.C. § 271(a), Defendant has infringed, and will
continue to infringe literally and/or under the doctrine of equivalents, one or more
claims of the ’524 patent, including at least claim 11, by making, using, selling,


                                          22
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 23 of 27 PageID #: 23




offering for sale, and/or importing into the United States one or more of the
Accused Products.
        105. The Polaris Multi-Modality Guidance System is a system of assessing
a narrowing in a blood vessel, the system comprising: at least one pressure-sensing
probe sized and shaped for positioning within the blood vessel (e.g., a COMET
pressure guidewire); and a processor in communication, with the at least one
pressure-sensing probe, the processor configured to: receive pressure
measurements obtained by the at least one pressure-sensing probe positioned
within the blood vessel, the pressure measurements being obtained not during
hyperaemia (e.g., a Polaris processor or software receiving pressure measurements
while implementing DFR); identify a wave free period corresponding to a time
window when a differential flow velocity is minimal or absent (e.g., by
implementing the criteria for DFR); and calculate a pressure ratio using the
pressure measurements obtained during the wave free period to provide an
assessment of a severity of the narrowing in the blood vessel (e.g., by measuring
DFR).
        106. Defendant has been on notice of the ’524 patent since at least as early
as the service of this Complaint. Defendant’s continued actions of making, using,
selling, offering for sale, and/or importing into the United States any of the
Accused Products after service of the Complaint, would be with Defendant’s
knowledge of the ’524 patent, knowledge of infringement of the ’524 patent, intent
to encourage others (e.g., its customers) to infringe the ’524 patent through the
Accused Products, and knowledge that Defendant’s encouraging acts actually
result in direct infringement of the ’524 patent by Defendant’s customers.
        107. Defendant had knowledge of the ’524 patent or was willfully blind to
the patented features of the ’524 patent before the filing and service date of this



                                          23
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 24 of 27 PageID #: 24




Complaint. Defendant at least had constructive notice of the ’524 patent under 35
U.S.C. § 287.
      108. Defendant, in violation of 35 U.S.C. § 271(b), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 11 of the ’524 patent by actively inducing others to use,
make, sell, offer for sale and/or import one or more of the Accused Products in an
infringing manner, knowing such acts would constitute infringement of the ’524
patent. Defendant’s customers who use, make, sell, offer for sale and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 11 of the ’524 patent, in violation of 35 U.S.C. § 271(a).
      109. Defendant actively instructs, encourages, and/or aids such
infringement through various activities, including by training medical professionals
to use one or more of the Accused Products in a manner consistent with one or
more claims of the ’524 patent, through descriptions on its website and through
product documentation.
      110. Defendant affixes the following article to certain POLARIS Cart or
Integrated Systems to encourage, instruct, aid, and promote its customers’
infringement regarding the use of DFR:




                                          24
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 25 of 27 PageID #: 25




                     Figure 3: POLARIS DFR Cutoff Graphic
        111. Defendant, in violation of 35 U.S.C. § 271(c), has indirectly infringed
and continues to indirectly infringe literally and/or under the doctrine of
equivalents, at least claim 11 of the ’524 patent by contributing to their customers’
use, making, selling, offer for sale and/or importing of one or more of the Accused
Products in an infringing manner, knowing that those products are especially made
or especially adapted to practice one or more of the claims of the ’524 patent.
Defendant’s customers who make, use, sell, offer for sale, and/or import the
Accused Products in accordance with Defendant’s instructions infringe at least
claim 11 of the ’524 patent, in violation of 35 U.S.C. § 271(a).
        112. Defendant contributes to infringement by providing to its customers
the Accused Products or components thereof and instructing them how to
assemble, install, make, and/or use the Accused Products, knowing that those
products are especially made or adapted for use in infringement of the ’524 patent.
        113. The Accused Products are not staple articles of commerce.
        114. The Accused Products are not suitable for substantial noninfringing
uses.
        115. Plaintiffs have complied with 35 U.S.C. § 287 for the ’524 patent.



                                          25
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 26 of 27 PageID #: 26




      116. Plaintiffs have been injured by Defendant’s infringement of the ’524
patent and will suffer irreparable harm unless Defendant is enjoined from
infringing the ’524 patent.


                           DEMAND FOR JURY TRIAL
      117. Plaintiffs respectfully request a trial by jury on all claims so triable.
                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs request that this Court enter judgment in their
favor on each and every claim set forth above and award them including, but not
limited to, the following relief:
             A.     The entry of judgement that BSC has directly or indirectly
infringed the ’994, ’659, ’979, ’153, ’443, and ’524 patents, and continue to do so;
             B.     The entry of a permanent injunction, enjoining BSC and all
persons acting in concert or participation with BSC from further acts of direct
and/or indirect infringement of the ’994, ’659, ’979, ’153, ’443, and ’524 patents.
             C.     Entry of judgment against BSC, awarding Plaintiffs damages
adequate to compensate Plaintiffs for BSC’s direct and/or indirect infringement of
the ’994, ’659, ’979, ’153, ’443, and ’524 patents, including any lost profit and for
any continuing or future infringement through the date such judgment is entered,
including pre-judgment interest and post-judgment interest, costs, and expenses,
as well as an accounting and award of damages against BSC for all future
infringing acts occurring after the date such judgment is entered;
             D.     Entry of judgment as provided by 35 U.S.C. § 285 that this
case is exceptional and an award granting Plaintiffs reasonable attorneys’ fees,
expenses, and costs; and
             E.     Entry of judgment in favor of Plaintiffs granting any further or
additional relief the Court deems just and proper.

                                         26
Case 1:20-cv-01487-MN-CJB Document 1 Filed 10/30/20 Page 27 of 27 PageID #: 27




                                    Respectfully submitted,


                                    /s/ Karen E. Keller
                                    Karen E. Keller (No. 4489)
                                    Nathan R. Hoeschen (No. 6232)
OF COUNSEL:                         SHAW KELLER LLP
Frank A. DeCosta III                I.M. Pei Building
Christopher T. Blackford            1105 North Market Street, 12th Floor
Justin N. Mullen                    Wilmington, DE 19801
Alexander E. Harding                (302) 298-0700
FINNEGAN, HENDERSON, FARABOW,       kkeller@shawkeller.com
GARRETT & DUNNER, L.L.P.            nhoeschen@shawkeller.com
901 New York Avenue, N.W.           Attorneys for Plaintiffs
Washington, D.C. 20001-4413
(202) 408-4000

Dated: October 30, 2020




                                     27
